United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Gallup, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1453
Issued: October 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 27, 2006 and April 11, 2007 merit decisions denying her
claim for an employment-related cardiac condition. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
cardiac condition in the performance of duty.
FACTUAL HISTORY
On October 3, 2006 appellant, then a 53-year-old patient services assistant, filed an
occupational disease claim (Form CA-2) alleging that she sustained an employment-related
injury.1 Regarding the nature of the condition, she stated: “Never had any problem [un]til I got
1

The claim bears the file number 16-2117085.

[post-traumatic stress disorder], now heart.” Regarding the relationship of the condition to her
employment, she noted: “On September 19, 2006 at [1:30] p.m. I notice my heart was racing
and got panic, sweating back of my neck. Work all day next day, I work [un]til noon and
September 20, 2006 went to [emergency room] and got admitt[ed] 24 [hour].” Appellant first
became aware of her claimed condition and its relationship to her employment on
September 19, 2006.2
Appellant submitted a report of accident form completed by Sidney Cowan, her
supervisor, who indicated that on September 19, 2006 appellant, who worked as a receptionist,
noted that she was feeling “exhausted and weak” to an employing establishment nurse.
Mr. Cowan stated that appellant stayed through the day at the reception desk, but reported on
September 20, 2006 that her “heart was racing” and that she felt nauseated. He stated that
appellant was admitted to a hospital for overnight observation and treatment. Mr. Cowan noted
that appellant was being actively treated for post-traumatic stress disorder (PTSD).3 Appellant
submitted numerous records regarding her medical treatment on September 20 and 21, 2006.
The records did not indicate that she implicated any incidents or conditions at work which she
felt were related to her cardiac problems.
On October 18, 2006 the Office requested that appellant submit additional factual and
medical evidence in support of her claim, including a detailed statement describing the specific
incidents and conditions at work which she believed caused or aggravated her claimed cardiac
condition.4
Mr. Cowan provided an October 31, 2006 statement entitled “Additional Information for
CA-2 -- Date of Injury September 19, 2006.” He described appellant’s job as a patient services
assistant. The job included such duties as collecting and processing medical and administrative
records, conducting interviews with customers to determine eligibility for medical benefits and
responding to customers’ requests for information. Mr. Cowan indicated that appellant did not
work overtime or provide cover when coworkers were absent and stated that he believed that her
unsatisfactory performance rating for the period March 31, 2005 to April 1, 2006 was possibly
related to her diagnosis of PTSD. The record also contains an undated statement entitled
“Evidence Required in Support of a Claim for Work-Related Psychiatric Illness” which was
completed by an unidentified individual.5 The document indicated that appellant claimed in a
(Form CA-35G) that she had witnessed the aftermath of a patient’s suicide at work in

2

Regarding the place of the injury, appellant stated: “Working a front desk.” She did not identify any work
duties that she was performing at the time.
3

Mr. Cowan provided a less detailed account of these events in a document completed on September 25, 2006.
The record also contains a general description of the position of patient services assistant.
4

The Office also requested that the employing establishment provide information regarding appellant’s job,
including aspects of the job that might be considered particularly stressful.
5

The document contains some content which is very similar to that contained in Mr. Cowan’s October 31, 2006
statement. The record also contains an April 24, 2006 document in which Mr. Cowan indicated that appellant
witnessed a patient shoot himself a “few years ago.”

2

December 2001 and that she was told about the suicide of another patient which occurred around
October 2001.6
In a December 27, 2006 decision, the Office denied appellant’s claim on the grounds that
she had not established any employment factors which she believed caused or aggravated her
claimed cardiac condition. The Office stated: “The evidence submitted is insufficient to
establish that the event(s) occurred as alleged. You did not describe any specific work-related
exposure that occurred.”
On January 21, 2007 appellant requested reconsideration of the Office’s December 27,
2006 decision. She submitted a January 31, 2007 letter, in which Dr. Heather Carlberg, an
attending Board-certified psychiatrist, stated that appellant was treated at the mental health
center of the Fort Defiance Indian Hospital during the past year for PTSD “as a result of the
trauma she experienced in the workplace.” In an April 11, 2007 decision, the Office affirmed its
December 27, 2006 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act7 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.8 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.9
To establish that an injury was sustained in the performance of duty in a traumatic injury
or occupational disease claim, a claimant must submit the following: (1) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; (2) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; and (3) medical evidence
establishing that the employment factors identified by the claimant were the proximate cause of
the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.10 The medical evidence required to establish a causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
6

The record contains medical records, dated between May and October 2006, which indicate that appellant has
been diagnosed with post-traumatic stress syndrome. Some of the records indicate that appellant reported being
traumatized by suicides in October and December 2001.
7

5 U.S.C. §§ 8101-8193.

8

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

10

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

3

evidence which includes a physician’s rationalized opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors.11
ANALYSIS
Appellant alleged that on September 19, 2006 she sustained an employment injury
because she noticed that her heart was “racing” while she was at work on that date. The Board
finds that appellant did not meet her burden of proof to establish the existence of any
employment factors which she believed caused or aggravated her claimed cardiac condition.
As noted, a claimant is required to submit a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of a claimed disease
or condition.12 Although the Office provided her with several opportunities to do so, appellant
did not provide a statement which clearly identified these incidents or conditions at work which
she believed caused or aggravated her claimed condition.
The record contains a report of accident form completed by Mr. Cowan, her supervisor.
On September 19, 2006 appellant who worked as a receptionist, noted that she was feeling
exhausted and weak to an employing establishment nurse. Mr. Cowan stated that she stayed
through the day at the reception desk, but reported on September 20, 2006 that her heart was
racing and that she felt nauseated. He provided an October 31, 2006 statement, which provided a
description of appellant’s job as a patient services assistant. However, these documents do not
provide any insight into which incidents or conditions appellant believed caused or aggravated
her cardiac condition. It is appellant’s responsibility to submit a statement describing those
employment factors. The documents of Mr. Cowan do not serve this purpose. She only
indicated that she noticed that her heart was racing on September 19, 2006 but did not provide
any additional information about what aspects of her employment she believed caused her heart
to race. Appellant indicated that she was working on September 19 and 20, 2006 but she did not
implicate any particular duties.13
The record also contains an undated statement entitled “Evidence Required in Support of
a Claim for Work-Related Psychiatric Illness” which was presumably completed by
Mr. Cowan.14 The document indicated that appellant claimed in a CA-35G form that she had
witnessed the aftermath of a patient’s suicide at work in December 2001 and that she was told
about the suicide of another patient which occurred around October 2001. This document would
not serve to establish the existence of employment factors on or about September 19

11

Id.

12

See supra note 10 and accompanying text.

13

Appellant submitted numerous records regarding her medical treatment on September 20 and 21, 2006, but the
records did not indicate that she implicated any incidents or conditions at work which she felt were related to her
cardiac problems.
14

The document is very similar to Mr. Cowan’s October 31, 2006 statement.

4

and 20, 2006. In fact, this document appears to pertain to a different claim appellant had filed
earlier for an employment-related emotional condition.15
Because appellant did not meet her burden of proof to establish the existence of any
employment factors which she believed caused or aggravated her claimed cardiac condition, the
Office properly denied her claim for an employment-related condition.
CONCLUSION
The Board finds that appellant did not meet her burden of proof that she sustained a
cardiac condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 11, 2007 and December 27, 2006 decisions are affirmed.
Issued: October 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

This emotional condition claim appears to bear the file number 16-2110095. The record contains medical
records, dated between May 2006 and January 2007, which indicate that appellant has been diagnosed with PTSD
and that she reported being traumatized by suicides in October and December 2001. None of these medical reports
relate to the cardiac condition claimed in the present claim.

5

